In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-20-00391-CV
    ___________________________

     SOKTHY DOEUNG, Appellant

                    V.

   BANAN SAN DOEUNG, Appellee


  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-642673-18


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On March 18, 2021, we notified appellant that his brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. 1 See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal.

                                                        Per Curiam

Delivered: April 29, 2021




       1
        We deny appellee’s motion to dismiss the appeal as moot. See Hays St. Bridge
Restoration Grp. v. City of San Antonio, 570 S.W.3d 697, 702 (Tex. 2019); Kadyebo v. CJ
Heritage Apts., No. 02-11-00494-CV, 2012 WL 1947347, at *1 (Tex. App.—Fort
Worth May 31, 2012, no pet.) (per curiam) (mem. op.).
                                             2